Name: Commission Regulation (EEC) No 369/93 of 18 February 1993 amending Regulation (EEC) No 124/93 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 42/14 Official Journal of the European Communities 19. 2. 93 COMMISSION REGULATION (EEC) No 369/93 of 18 February 1993 amending Regulation (EEC) No 124/93 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of durum wheat held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in prticular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (% as last amended by Regulation (EEC) No 3043/91 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas tendering procedures for the resale of durum wheat from Spanish and Italian intervention stocks have been opened under price conditions derogating from those provided for in Regulation (EEC) No 1836/82 ; whereas for the sake of fairness the same price conditions should be laid down for the resale of durum wheat under Commission Regulation (EEC) No 124/93 Q ; Whereas the Management Committee for Cereals has not delivered an opinion with the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The following Article 2 (a) is hereby added to Regulation (EEC) No 124/93 : 'Article 2a : Notwithstanding Article 5 (1 ) of Regula ­ tion (EEC) No 1836/82, in no case may successful tenders be lower than the intervention price appli ­ cable on the final date for submission of tenders.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 139, 24. 5. 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9. 7. 1982, p. 23. M OJ No L 288, 18. 10 . 1991 , p. 21 0 OJ No L 17, 26. 1 . 1993, p. 6.